884 F.2d 1388Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel D. GARNER, Plaintiff-Appellant,v.Wayne MOORE, Supt., Sgt. Jenkins, Officer Poindexter,Gilbert Supt., Yadkinville Unit, Supt., Yadkinville Unit,Joe Erwin, Program Supervisor, Yadkinville, Officer Comer,Correctional Officer, Yadkinville Unit, Defendants-Appellees.
No. 89-6522.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1989.Decided Aug. 23, 1989.

Samuel D. Garner, appellant pro se.
David M. Parker, North Carolina Department of Justice, for appellees.
Before PHILLIPS, SPROUSE, and WILKINS, Circuit Judges.
PER CURIAM:


1
Samuel D. Garner appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Garner v. Moore, C/A No. 88-83-S (M.D.N.C. Jan. 20, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.